Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Enty et al. (US 2013/0072174).
Regarding claim 20, Enty teaches an apparatus for preventing use of a mobile device while operating a motor vehicle (i.e., apparatus having control module 1 [0039], figs. 1-5) comprising: a locking device having a housing for connection to the motor vehicle (i.e., control module 1 strategically mounted within a vehicle passenger [0039], figs. 2-5); a locking device processor and memory contained within the housing for storing and executing mobile device locking software (i.e., present in control module to execute command when sensing that the ignition is activated [0041] and figs. 2-5);
locking device communication circuits contained within the housing and connected to the processor for establishing a connection between the locking device and the mobile device and for sending locking signals to the mobile device when power to the vehicle is turned on (i.e., Upon receipt of the wireless signal, the software application 21 
The feature of “the locking device includes functionality for restarting the mobile device locking application by sending a mobile device locking application re-start signal to the mobile device to tell the mobile device locking application to re-start in response to receiving a restart signal from the mobile device locking application when the mobile device locking application stops running on the mobile device” is implied in the disclosure of Enty. The preceding limitation could have been derived by one of ordinary skill in the art from Enty’s reference, which discloses when the ignition is activated and the vehicle moves, the GPS will instruct the control computer 3 to transmit the wireless command signal to the paired wireless device 20. Upon receipt of the wireless signal, the software application 21 immediately disables the pertinent communication feature. 
Regarding claim 24, Enty teaches the mobile device locking application includes functionality to unlock the mobile device once the connection between the locking device and the mobile device is no longer active and a speed of the mobile device is below a pre-determined minimum speed (i.e., when the vehicle is stationary, the command signal is disabled and the text-transmission feature may be reactivated [0006], speed is zero).
Regarding claim 25, Enty further teaches the mobile device locking application includes functionality to send a message to an owner of the motor vehicle when the communication functionality of the mobile device is turned off ([0015], [0019], [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Enty et al. (US 2013/0072174) in view of Wallace et al. (US 2012/0006611).

However, the preceding limitation is known in the art of communications. Wallace teaches a telematics controller having a safety blockage module wherein the safety blockage may be accomplished at the mobile device itself with an appropriate instruction signal from the vehicle's telematics controller 102 via an appropriate wireless communication path (e.g., a piconet type communication such as Bluetooth) instructing the carrier servicing the mobile device to block usage of at least that particular wireless service. Alternatively, or additionally, the telematics controller 102 may communicate with the mobile device, via Bluetooth or via the wireless phone network, forcing the mobile device into a hands-free mode (inherently information context information of the mobile device of the driver is included in the command to block the driver’s communication to determine which mobile device to select in the vehicle) ([0032]-[0034]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Wallace within the system of Enty in order to provide a handset-based safety interlock that inter-operates the wireless mobile device with a vehicle's telematics controller which has the ability to physically sense the specific seats in the vehicle that are occupied.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Enty et al. (US 2013/0072174) in view of Fujioka et al. (US 2007/0120948).

However, the preceding limitation is known in the art of communications. Fujioka teaches an instruction for switching to the controlled state during driving is sent to the mobile device of the driver to inhibit the application program of the mobile device from being used, the keypad is locked, and the screen display is set to invalid state [0092]-[0099]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Fujioka within the system of Enty in order to surely prevent the driver from using the mobile device during driving.

Allowable Subject Matter
Claims 1-3, 5-10, 12-16, and 18 allowed in view of the applicant’s amendments.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. The Applicant argues that Enty fails to teach the locking device includes functionality for restarting the mobile device locking application by sending a mobile device locking application re-start signal to the mobile device to tell the mobile device locking application to re-start in response to receiving a restart signal from the mobile device locking application when the mobile device locking application stops running on .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643